DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed February 8, 2002, has been entered.  Claims 1, 3, 5, 7, 9, 13, 14, 17, and 24 have been amended as required.  Claims 21-23 have been cancelled.  Thus, the pending claims are 1-20 and 24.
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 8-17, 20, 21, and 23 and part of sections 6, 7, 18, and 19 of the last Office action (Non-Final Rejection mailed November 8, 2021).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 stands indefinite for the recitation “wherein the first infill layer has been leveled to be in a leveled condition, and wherein in a peripheral portion of the field, the first infill layer has been adapted to have a height that tapers towards an outer edge of the peripheral portion by arranging an amount of the infill particles.”  (See section 6 of the last Office action).  First, the claim is indefinite for first limiting said first infill layer to being in a leveled condition while simultaneously limiting a portion to having a tapered height.  Thus, claim 1 stands rejected as being indefinite.  Claims 2-13 and 24 are also rejected for their dependency thereupon.  For examination purposes, claim 1 is interpreted as being limited to a first infill layer comprising a central leveled portion having a uniform thickness and a tapered peripheral portion having a thickness or infill height that tapers towards an outer edge of a peripheral area of the field.  See at least Figures 5 and 7 for support thereof.  
Claim 1 is also indefinite for the recitation “by arranging an amount of the infill particles” since the scope thereof is unclear.  Does “by arranging an amount” intend to encompass rearrangement of the infill particles or removal of said infill particles?  Additionally, what amount of infill is required to be “arranged?”  Claims 2-13 and 24 are also rejected for their dependency thereupon.
Claim 1 stands rejected for the recitation “wherein the second layer is configured to receive a level support base from the leveled first infill layer of the first layer of artificial turf, and extends over the peripheral portion, following the tapered height.”  (See section 7 of the last Office action).  Specifically, it is unclear if only the leveled first infill layer provides the base for the second layer or if the leveled first infill layer and the artificial grass fibers of the first layer provide said base.  In other words, are the artificial grass fibers of the first layer equivalent in height as the first infill layer, including the peripheral tapered portion of said first infill layer or are the artificial grass fibers taller in height than the infill layer, which would necessarily mean said fibers provide support or a base to the second layer?  Note Figures 5 and 7 and section [0039] of Pre-Grant Publication US 2020/0002900 teach the artificial grass fibers in the peripheral portion of the first layer are sheared in a tapered manner towards the outer peripheral edge, wherein the height or thickness of the infill layer in said peripheral portion is similarly tapered such that said artificial grass fibers and the infill of the second layer can generally match the height of the abutting ground for a generally smooth physical transition.  Thus, claim 1 is indefinite because it does not address the height of the artificial grass fibers of the first layer with respect to providing a base for the second layer.  Claims 2-13 and 24 are also rejected for their dependency thereupon.  
Claim 13 is indefinite for limiting the artificial turf athletic playing field to comprise the infill material of the first infill layer that not been replaced.  Specifically, the scope of the negative limitation “has not been replaced” is unclear.  Said limitation implies a previous presence of infill material, which lacks proper antecedent basis in the claim.  Additionally, the claim limitation is descriptive of a starting material (i.e., intermediate product) or method of making the playing field rather than the claimed final product.   
Claim 14 recites “installing over the leveled and peripheral first infill layer.”  Said recitation is indefinite for a lack of antecedent basis.  Note the claim previously recites a peripheral portion of the first infill layer rather than a peripheral first infill layer.  Additionally, it is noted the first infill layer does not consist of a leveled condition, but rather said first infill layer comprises a portion thereof that is leveled (i.e., a leveled central portion) and a peripheral portion that has a tapered height (i.e., a tapered peripheral portion).  Hence, claim 14 is rejected as being indefinite.  Claims 15-20 are also rejected for their dependency thereupon.  
Claim 14 recites the limitation “the second layer’s backing” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claims 15-20 are also rejected for their dependency thereupon.  
Claim 17 stands rejected as being indefinite for the recitation “the first infill particles are not removed, except in the peripheral portion, prior to the installing the second layer of artificial turf.” (See section 18 of the last Office action.)  First, it is not clear how said recitation further limits the parent claim in that one could not install the second layer over “the leveled first infill layer” if the infill particles of said first infill layer had been removed.  Second, the lack lacks proper antecedent basis for infill particles being removed from a peripheral portion.  Note parent claim 14 merely requires the step of adapting the infill in a peripheral portion to have a tapered height.  The claim does not require said peripheral infill to be removed.  
Claim 17 stands also indefinite for the recitation “the first infill particles provide a base” since it is unclear what said level base is a base for.  (See section 19 of the last Office action.) For examination purposes, the claim is interpreted as limiting the infill layer of the first artificial turf field to providing a base for the second layer of artificial turf.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “wherein the first infill layer has been leveled to be in a leveled condition, and wherein in a peripheral portion of the field, the first infill layer has been adapted to have a height that tapers towards an outer edge of the peripheral portion by arranging an amount of the infill particles.”  However, the specification, while being enabling for grooming the infill or removing the infill to have a slope or taper (sections [0039] and [0040] of the PG Pub), the specification as originally filed fails to provide support for the full scope of “by arranging an amount of the infill particles.” Hence, claim 1 is rejected for containing new matter.  Claims 2-13 and 24 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0118755 issued to Motz et al. in view of US 2013/0022763 issued to McSwain et al., as set forth in section 26 of the last Office action.
The amendments to the claims addressed indefinite issues and thus do not patentably distinguish the present invention for the prior art.  Additionally, applicant’s arguments traversing said rejection have been found unpersuasive for the reasons set forth below.  As such, said rejection stands.
Specifically, Motz discloses a synthetic turf for athletic playing fields, wherein one embodiment is a multilayered synthetic turf comprising at least two layers of filled synthetic turf (sections [0001] and [0025]).  Specifically, the synthetic turf comprises an upper surface layer of filled synthetic turf residing over a subsurface lower layer of another filled synthetic turf (section [0025] and Figures 2A and 2B).  
The upper synthetic turf layer comprising a flexible, water permeable backing (i.e., having drainage openings therein) and a plurality of grass-like pile filaments secured thereto (sections [0025], [0039], and [0040] and Figure 1).  The pile filaments may be tufted to the backing and glued or otherwise secured thereto as is known in the art (section [0040]).  A particulate infill material resides on the backing and extends upwardly to a desired height (section [0041]).  Said infill may comprise a lower ballast layer of gravel and sand and an upper layer of resilient particles (section [0022]).
The subsurface synthetic turf comprising a backing having a plurality of pile filaments secured to (e.g., tufted) and extending upwardly therefrom to a desired height and fill material leveled to a desired height (sections [0025], [0047], and [0048], claim 7, and Figures 2A and 2B).  The subsurface fill material comprises at least some resilient particles, such as crumb rubber particles (i.e., loose elastomeric material) (sections [0023], [0025], and [0048]).  In one embodiment, the subsurface fill material comprises a lower layer of gravel or sand and an upper layer of resilient rubber (section [0025]).  
The subsurface synthetic turf provides shock absorption, wherein said degree of shock absorption can be controlled by the height of the subsurface and/or the composition of the subsurface fill material (sections [0049] and [0062]).  A binder (i.e., applicant’s additional material) may optionally be applied to the subsurface layer in order to hold the fill material in place (sections [0025] and [0053] and Figure 2B).  The synthetic turf is installed in rolls of strips that are joined together along the edges to form a continuous surface of a synthetic turf playing field (section [0067]). Also note the figures show a continuous surface without breaks.
	Thus, the Motz reference teaches applicant’s claims 1, 2, 4, 6-12, 14-16, and 18-20 with the exception that the height of the infill layer of the subsurface synthetic turf is tapered by arranging an amount of the infill particles in a peripheral area of the playing field towards an outer edge thereof such that the upper synthetic turf is generally level with an abutting ground.  However, it is known in the art to taper the periphery of an existing surface, which will provide a base for a new artificial turf field, for the purposes of providing a level transition between said artificial turf field and an abutting ground surface.  
For example, McSwain discloses a method of installing artificial turf comprising a step of removing or milling a portion of an existing surface (e.g., runway or taxiway) to create a new surface and adhering a section of artificial turf to said new surface (abstract).  In one embodiment, the existing surface is removed to a depth that tapers downwards to an outer edge such that the artificial turf installed thereon is level with the adjacent grounds (sections [0060] and [0062] and Figure 5).  
Hence, the concept of tapering a peripheral area of a subsurface (i.e., an existing base) for installing an artificial turf thereon in order to provide a level transition from said artificial turf to an adjacent ground is known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Motz invention by applying the concept taught by McSwain, wherein the height of Motz’s subsurface lower layer of installed artificial turf (i.e., an existing base surface) would be tapered in a peripheral area to allow the upper surface layer of artificial turf to be level with the adjacent grounds at said peripheral area.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing a level transition between the artificial turf and abutting grounds).  Therefore, claims 1, 2, 4, 6-12, 14-16, and 18-20 stand rejected as being obvious over the cited prior art.  
Regarding claim 5, the limitation thereof regarding how the infill is leveled amounts to a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Therefore, claim 5 stands rejected along with parent claim 1.  
Regarding claim 13, which limits the infill of the first layer to not being replaced, said limitation is met by the fact that the Motz infill of the subsurface is original to the subsurface installation.  Hence, claim 13 stands rejected along with parent claim 1.  
Regarding claim 17, which limits the first infill particles to not being removed, except in the peripheral portion, prior to the installation of the second layer of artificial turf, wherein said first infill particles provide a level base and shock absorbency, as set forth above, Motz teaches the subsurface infill provides a level base for the surface synthetic turf and provides a desired level of shock absorbency.  Additionally, Motz employs (i.e., does not remove) the subsurface infill prior to installing the upper surface synthetic turf.  Modification of the Motz invention by the teachings of McSwain would involve only removal of the infill in a peripheral portion of Motz’s subsurface infill layer.  Therefore, claim 17 stands rejected along with parent claim 1.  
Claims 1-14 and 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0002832 issued to Brown in view of US 2013/0022763 issued to McSwain et al., as set forth in section 27 of the last Office action.  [Note the last Office action stated the claims were rejected under 35 USC 102 as being anticipated by the cited prior art.  However, this statement was clearly a typographical error in that the body of the rejection discussed an obviousness rejection.]
The amendments to the claims addressed indefinite issues and thus do not patentably distinguish the present invention for the prior art.  Additionally, applicant’s arguments traversing said rejection have been found unpersuasive for the reasons set forth below.  As such, said rejection stands.
Specifically, Brown discloses an artificial turf system comprising an old artificial turf as an underlayer (title).  Specifically, Brown teaches an artificial turf system comprising an existing artificial turf, an elastic layer, and a new artificial turf layer installed over said existing artificial turf (abstract, section [0013], and Figures 3a and 3b).  The existing artificial turf includes a plurality of existing artificial turf pile fibers attached to an existing carrier structure and existing infill granules (abstract and sections [0013]).  The elastic layer (i.e., applicant’s additional material) is formed by a hardened binder overlapping and penetrating an upper portion of said existing infill layer (abstract and section [0013]).  The new artificial turf comprises a plurality of new artificial turf fibers incorporating into a carrier mesh (i.e., having openings therein) (sections [0015] and [0042]).  The Brown invention has the advantage of not having to remove an existing, worn-out artificial turf or its infill from an existing site prior to installing a new artificial turf (section [0025]).  Additionally, the existing artificial turf layer provides a cushioning effect (i.e., shock absorption) and may allow for a relatively thin new artificial turf (sections [0070] and [0073]).
The artificial turf pile fibers of the existing artificial turf may be tufted or woven into the carrier structure and a backing (e.g., latex coating) applied thereto to secure said pile fibers (section [0040]).  The new artificial turf pile fibers tufted into a carrier and comprises an elastic backing of latex or polyurethane (sections [0039] and [0058]).  The pile fibers of the existing artificial turf may be broken, damaged, or missing from prior use (section [0056]). The infill granules of the existing and/or new artificial turf may be rubber granules, sand, coated plant fiber granules, or a combination thereof (sections [0034] and [0036]).  The existing artificial turf infill is leveled prior to applying the binder thereto (sections [0051] and [0078]).  The artificial turf system preferably has perforated drainage holes for drainage of water (sections [0072] and [0073]).  Said artificial turf system is suitable for use as an athletic playing field (sections [0003] and [0084]).
Thus, Brown teaches applicant’s claims 1-4, 6-14, and 16-20 with the exception that the height of the infill layer of the subsurface synthetic turf is tapered in a peripheral area of the playing field towards an outer edge thereof such that the upper synthetic turf is level with an abutting ground.  However, it is known in the art to taper the periphery of an existing surface, which will provide a base for a new artificial turf field, for the purposes of providing a level transition between said artificial turf field and an abutting ground surface.  
For example, McSwain discloses a method of installing artificial turf comprising a step of removing or milling a portion of an existing surface (e.g., runway or taxiway) to create a new surface and adhering a second of artificial to said new surface (abstract).  In one embodiment, the existing surface is removed to a depth that tapers downwards to an outer edge such that the artificial turf installed thereon is level with the adjacent grounds (sections [0060] and [0062] and Figure 5).  
Hence, the concept of tapering a peripheral area of a subsurface (i.e., an existing base) for installing an artificial turf thereon in order to provide a level transition from said artificial turf to an adjacent ground is known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brown invention by applying the concept taught by McSwain, wherein the height of Brown’s underlayer of existing artificial turf (i.e., an existing base surface) would be tapered in a peripheral area to allow the upper layer of new artificial turf to be level with the adjacent grounds at said peripheral area.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing a level transition between the artificial turf and abutting grounds).  Therefore, claims 1-4, 6-14, and 16-20 stand rejected as being obvious over the cited prior art.  
  Regarding claim 5, the limitation thereof regarding how the infill is leveled amounts to a method limitation in a product claim.  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  Therefore, claim 5 stands rejected along with parent claim 1.  
Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0118755 issued to Motz et al. in view of US 2013/0022763 issued to McSwain et al., as applied to claim 1 above, and in further view of US 2021/0002832 issued to Brown, as set forth in section 28 of the last Office action.
Motz and McSwain fail to teach the subsurface synthetic turf is in a worn condition with degraded turf fibers.  In other words, Motz fails to explicitly teach installing the upper synthetic turf layer over an existing worn-out synthetic turf.  However, such installation of a new artificial turf over an old artificial turf is known in the art.  For example, as set forth above, Brown discloses an artificial turf system comprising an old artificial turf as an underlayer (title).  Brown teaches the invention has the advantage of not having to remove an existing, worn-out artificial turf or its infill from an existing site prior to installing a new artificial turf (section [0025]).  Additionally, the existing artificial turf layer provides a cushioning effect (i.e., shock absorption) and may allow for a relatively thin new artificial turf (sections [0070] and [0073]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the Motz upper synthetic turf over an existing worn synthetic turf in order to provide a new synthetic turf without removal of the old synthetic turf and to provide additional cushioning properties thereto.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 3 stands rejected as being obvious over the cited prior art.  
Claim 24 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0118755 issued to Motz et al. in view of US 2013/0022763 issued to McSwain et al., as applied to claim 1 above, and in further view of EP 185 645 issued to Arrant, as set forth in section 29 of the last Office action.
Regarding claim 24, Motz and McSwain fail to teach to teach the backing of the upper synthetic turf is attached to a nailer at the peripheral edge of the synthetic turf system.  However, such means of securing an artificial turf are known in the art.  For example, Arrant discloses an artificial turf playing field comprised of water permeable artificial turf (abstract).  A layer of turf comprises a flat peripheral surface area above a nailer, wherein, adjacent to said flat surface, a subbase has a height that tapers towards an outer edge of the peripheral area (page 4, lines 6-12 and Figure 1). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nail the upper synthetic turf of Motz to a nailer at the peripheral edge thereof in order to secure said synthetic turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 24 stands rejected as being obvious over the cited prior art.
Claim 24 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0002832 issued to Brown in view of US 2013/0022763 issued to McSwain et al., as applied to claim 1 above, and in further view of EP 185 645 issued to Arrant, as set forth in section 30 of the last Office action.
Regarding claim 24, Brown and McSwain fail to teach to teach the backing of the upper synthetic turf is attached to a nailer at the peripheral edge of the synthetic turf system.  However, such means of securing an artificial turf are known in the art.  For example, Arrant discloses an artificial turf playing field comprised of water permeable artificial turf (abstract).  A layer of turf comprises a flat peripheral surface area above a nailer, wherein, adjacent to said flat surface, a subbase has a height that tapers towards an outer edge of the peripheral area (page 4, lines 6-12 and Figure 1). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nail the upper new synthetic turf of Brown to a nailer at the peripheral edge thereof in order to secure said synthetic turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 24 stands rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with amendment have been fully considered but they are not persuasive.
Applicant traverses the rejection based upon the Motz and Brown references in view of McSwain by arguing McSwain’s subbase is a nonpermeable foundation employed under all layers of the artificial turf (Amendment, paragraph spanning pages 10-11).  Being that McSwain’s subbase is a different physical element than that of the prior art, applicant interprets McSwain’s teaching as being limited to a teaching that impermeable subbases are to be sloped any artificial turf layer (i.e., a subbase under Motz’s or Brown’s lower turf layers rather than said lower turf layers) (Amendment, paragraph spanning pages 10-11).  As such, applicant argues a skilled artisan would not have a reasonable expectation of success and hence, would not modify the lower layers of the Motz and Brown artificial turf’s (Amendment, paragraph spanning pages 10-11).  Moreover, applicant argues the combination of references would destroy the teachings of McSwain (Amendment, paragraph spanning pages 10-11).  
These argument are found unpersuasive since, as set forth in the Interview Summary of February 4, 2022, the primary references of Motz and Brown teach the physical structure of the claimed artificial turf layers. The secondary reference of McSwain is relied upon for its teaching of how to solve the problem of a height differential at a transition point between an artificial turf edge and an adjacent ground. McSwain teaches removing material of a peripheral portion of an existing surface intended to be a subbase for an upper new layer of artificial turf, wherein the removal of said peripheral portion creates a surface tapering downwards from a central portion of the subbase towards a peripheral edge thereof that abuts the adjacent ground, such that a level transition from the artificial turf to the adjacent ground is provided.  One of ordinary skill in the art would readily understand the concept of tapering a peripheral portion of an existing surface prior to installation of a new surface thereupon in order to provide a level transition between the new surface and the adjacent existing surface is not necessarily limited to McSwain’s specific nonpermeable foundation.  As such, a skilled artisan would recognize that the McSwain reference does not teach away from the combination of art, wherein the lower existing artificial turf layers of Motz and Brown correlate to McSwain’s existing subbase, and wherein tapering the peripheral portion thereof would result in a level transition between the existing adjacent ground and the new upper layer of artificial turf.  Such a modification would not destroy the teachings of either references.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                       May 10, 2022